Name and address:
      Case 5:20-cv-02164-GW-KK Document 21-1 Filed 12/02/20 Page 1 of 1 Page ID #:133
Christina R. Spiezia, State Bar No. 315145
Gordon Rees Scully Mansukhani, LLP
5 Park Plaza, Suite 1100, Irvine, CA 92614
Telephone: (949) 255-6968




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
WESTERN RIVERSIDE COUNCIL OF GOVERNMENTS, a CASE NUMBER
California Joint Powers Authority,                      5:20-cv-02164 GW (KKx)
                                                                Plaintiff(s)
                                       v.
NATIONAL UNION FIRE INSURANCE COMPANY OF                                            (PROPOSED) ORDER ON APPLICATION
PITTSBURGH, PA. and DOES 1 through 50, inclusive,                                  OF NON-RESIDENT ATTORNEY TO APPEAR
                                                             Defendant(s).             IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Todd, Iga W.                                        of Gordon Rees Scully Mansukhani, LLP
Applicant’s Name (Last Name, First Name & Middle Initial)                          One North Franklin, Suite 800
(312) 980-6794                          (312) 565-6511                             Chicago, IL 60606
Telephone Number                         Fax Number
 itodd@grsm.com
                              E-Mail Address                                       Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
Defendant National Union Fire Insurance Company of Pittsburgh, Pa.



 Name(s) of Party(ies) Represented                                              Plaintiff(s)   Defendant(s)       Other:
 and designating as Local Counsel
Spiezia, Christina R.                                                          of Gordon Rees Scully Mansukhani, LLP
 Designee’s Name (Last Name, First Name & Middle Initial)                          5 Park PLaza, Suite 1100
      315145             (949) 255-6968       (949) 474-2060                       Irvine, CA 92614
Designee’s Cal. Bar No.         Telephone Number           Fax Number
cspiezia@grsm.com
                                E-Mail Address                                     Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;      previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:       is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded       not be refunded.

 Dated
                                                                                        U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE              Page 1 of 1
